NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            _____________

                                 No. 12-2665
                                _____________

                        UNITED STATES OF AMERICA

                                       v.

                            CHEZAREE B. HALL,
                                            Appellant
                              _____________

               On Appeal from the United States District Court
                    for the Eastern District of Pennsylvania
                     District Court No. 2-11-cr-00473-002
              District Judge: The Honorable William H. Yohn, Jr.

               Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                               January 6, 2014

           Before: SMITH, SHWARTZ and SCIRICA, Circuit Judges

                           (Filed: January 15, 2014)
                           _____________________

                                  OPINION
                           _____________________

SMITH, Circuit Judge.

     On a cool fall morning in September of 2010, law enforcement authorities

executed a search warrant of, inter alia, a house situated at 409 West Second

Street, Birdsboro, Berks County, Pennsylvania. Chezaree B. Hall resided in the
                                       1
house with her two minor sons, her significant other, Leon Stanton, and his minor

daughter. Because of concerns about illegal weapons in the residence and because

law enforcement authorities “wanted to protect the young children from any

violence,” officers awakened Hall and the other residents of the house early in the

morning and claimed that they needed to leave the premises because of a natural

gas leak. As Stanton and the other residents left the home, he was arrested. Hall

and the children were directed to stand immediately across the street.

      A SWAT team member present at the scene noticed that Hall “was clutching

her pocketbook very tightly” with “both arms around it.” Finding this conduct

suspicious, the SWAT member informed a detective of the Pottstown Police

Department. The detective thought it unusual that Hall had taken the time to

collect her pocketbook, while failing to retrieve a coat for herself or to fully dress

her children. Because the detective knew of Stanton’s history of violence and

because the detective was concerned that guns -- suspected of being in the house --

might now be in the pocketbook, he advised Hall that he needed to take her

pocketbook. The weight of the pocketbook heightened his concern, and when the

detective opened it, he found two guns and a bag containing drugs.

      Hall unsuccessfully moved to suppress the evidence seized from her

pocketbook, claiming that the search warrant did not authorize searching her. The

District Court concluded that the warrant was irrelevant as the detective had

                                          2
searched the pocketbook because he had a “reasonable suspicion that she was

armed and dangerous.” Supp. app. 51. Thereafter, Hall proceeded to trial and a

jury convicted her of committing two controlled substances offenses in violation of

21 U.S.C. §§ 841(a)(1), (b)(1), 860(a)(1), and 18 U.S.C. § 2, and of possessing a

firearm in furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c)

and 18 U.S.C. § 2.

      Hall contends the District Court erred in denying her motion to suppress. 1

“We review the District Court’s denial of a motion to suppress for clear error as to

the underlying factual determinations but exercise plenary review over the District

Court’s application of law to those facts.” United States v. Stabile, 633 F.3d 219,

230 (3d Cir. 2011). The District Court did not err. The detective’s search was

permissible under Terry v. Ohio, 392 U.S. 1, 30 (1968).




1
 The District Court exercised jurisdiction under 18 U.S.C. § 3231. We exercise
appellate jurisdiction under 28 U.S.C. § 1291.
                                         3